Title: General Orders, 6 August 1781
From: Washington, George
To: 


                        

                            Head Quarters near Dobbs Ferry Monday August 6th 1781.
                            Parole Marseilles
                            Countersigns Toulon Nantz
                        
                        For the Day Tomorrow
                        Major General Lord Stirling
                        Lieutenant Colonel Hull
                        For Picquet Major Woodbridge
                        Inspector Captain Smith.
                    